Per Curiam.

The question here presented is whether the decision of the Board of Tax Appeals is unreasonable or unlawful in holding that the rate of depreciation of the scrap-iron yard equipment should be based on a 20-year life, customarily used by the board in such cases, rather than on a 10-year life.
A reading of the entry of the Board of Tax Appeals reveals that its decision was based on a thorough consideration of the evidence. There was no appraisal of the property in question, and no evidence of its actual value was presented. The press in question was purchased by appellants in 1949 and is still in operation. No evidence was presented that any similar press became useless in a ten-year period of use. A considerable portion of the evidence is basically opinion testimony which related to presses in general rather than to the specific type of press in question.
The refusal of the board to permit the introduction in evidence of appellants’ exhibit No. 3 is assigned as error. This exhibit is a compilation of a survey of the scrap-iron business. It does not show the useful life of machinery used in such business but only depreciation rates used by those in that business. The compilation is very general in its nature, its relevancy is questioned, and, even if such exhibit was improperly excluded, the appellants could not have been prejudiced thereby.
From a careful examination of the entire record, this court is unable to find that the decision of the Board of Tax Appeals is unreasonable or unlawful. The decision is, therefore, affirmed.

Decision affirmed.

Weygandt, 0- J., Zimmerman, Stewart, Taft, Matthias, ' Bell and Herbert, JJ., concur.